Lacy, J.,
delivered the opinion of the court.
The action was brought under the act of assembly of May 12, 1887; entitled “ an act to provide for the recovery hy motion of taxes, and certain debts due the Commonwealth, for the payment of which papers purporting to be genuine coupons of the Commonwealth have been tendered.” At the trial of the case the defendant was required to produce the bonds from which the coupons in question had been cut, in order to test their genuineness in the mode prescribed by law, by the act of January 26, 1887, entitled “an act to prescribe a rule of evidence *527in certain cases ” ; but tbe defendant insisted that this law was repugnant to the tenth'section of Article I of the Constitution of the United States, and impaired the obligation of the contract of the State with him, and offered other secondary evidence, which the court rejected, and he excepted. The validity of this act is sustained by repeated decisions of this court. Com’th v. Weller, 82 Va. 721; McGahey v. Com’th, ante, p. 519 (just decided), and the cases there cited. We are of opinion that there is no error in the said judgment of the circuit court of Henrico county, and the same is affirmed.
Lewis, P., dissented.
JüDSMENT AFFIRMED.